DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-21 in the reply filed on 10/4/21 is acknowledged.  The traversal is on the grounds that claim 22 could be constructed as a dependent claim to independent claim 1 and that any prior art used to reject claim 1 could most likely be used to reject claim 22.  This is not found persuasive because claim 22 is directed to a totally distinct method for constructing optical elements that is very different from claim 1, as previously discussed, that is unlikely to be constructed as a dependent claim to independent claim 1.
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claim 22, directed to an invention non-elected with traverse in the reply filed on 10/4/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-21 are allowed.  The following is a statement of reasons for the indication of allowable subject matter.  Regarding claim 1, the prior art fails to disclose the steps of forming a surface relief pattern of variable thickness in the material, and diffusing ions into the top surface of the substrate using the patterned material as a semi-permeable mask, the distribution of the diffused ions into the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 10,197,732) discloses similar methods for constructing optical elements using ions diffusion.

This application is in condition for allowance except for the above-mentioned formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327. The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/29/21